Citation Nr: 1710293	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  09-41 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for a service-connected skin disorder, including acne keloidalis nuchae, prior to September 11, 2008, and in excess of 60 percent therefrom.

2.  Entitlement to a separate compensable rating for a mental health condition and sleep disturbances related to the service-connected skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to April 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This case is now under the jurisdiction of the VA RO in Roanoke, Virginia.  The Board remanded this case in February 2016.

In an August 2016 rating decision, the Appeals Management Center in Washington, DC, granted the Veteran a 60 percent rating for his service-connected skin disorder, effective September 11, 2008.  As this increase in rating does not represent a full grant of the benefit sought, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Furthermore, because the claim for an increased rating for the service-connected skin disorder was received on September 11, 2008, the rating period currently on appeal is from September 11, 2007, one year prior to the date of receipt of the Veteran's claim.  38 C.F.R. § 3.400(o)(2) (2016).  As the August 2016 rating decision established an effective date of September 11, 2008, for the increased rating, staged ratings have been created, and the issue before the Board is as stated on the title page.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In April 2015, the Veteran requested a Board hearing in Washington, DC.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in April 2015.  However, in November 2015, the Veteran indicated that he wished to withdraw his hearing request.  See VA Form 21-4138, Statement in Support of Claim, received in November 2015.  Under 38 C.F.R. § 20.702(e), a request for hearing before the Board in Washington, DC, may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the service-connected skin condition renders him unable to secure or follow a substantially gainful occupation.  In addition, VA examiners opined in June 2015 and June 2016 that the Veteran's service-connected skin disorder does not affect his ability to work.  The Board concludes that a claim for a TDIU has not been raised.

The issue of entitlement to a separate compensable rating for a mental health condition and sleep disturbances related to the service-connected skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from September 11, 2007, one year prior to the date of the claim, through September 10, 2008, it was factually ascertainable that the Veteran's service-connected skin disorder required constant or near-constant systemic therapy in the form of oral antibiotics for the prior 12-month period.

2.  Throughout the relevant rating period, the Veteran has been in receipt of a disability rating of 60 percent for the service-connected skin disorder, which is the maximum schedular rating for such a disability.

3.  The probative evidence of record does not demonstrate factors warranting referral for an extra-schedular rating for the service-connected skin disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 60 percent for the service-connected skin disorder have been met for the period from September 11, 2007, through September 10, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Code 7806 (2016).

2.  The criteria for entitlement to a rating in excess of 60 percent for the service-connected skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records, identified and available private treatment, and lay witness statements have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in January 2009, June 2015, and June 2016.  In addition, VA obtained an addendum to the June 2016 VA examination in August 2016.  The examiners considered the Veteran's reported symptomatology and provided medical information pertinent to the relevant rating criteria.  The examinations and opinion, along with the other evidence of record, provide the information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged that his service-connected skin disorder has increased in severity since the June 2016 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that higher disability ratings are warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in February 2016.  The February 2016 Board remand directed the AOJ to contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim; schedule the Veteran for a VA examination as to his service-connected skin condition; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the February 2016 Board remand, the AOJ sent the Veteran a letter in April 2016 asking him to identify or submit any additional evidence pertinent to his increased rating claim.  The Veteran subsequently submitted additional evidence in support of his claim.  In addition, the AOJ provided the Veteran with a VA examination in June 2016 and obtained an addendum to that examination in August 2016.  The examination and addendum are consistent with and responsive to the February 2016 Board remand directives.  Finally, the AOJ readjudicated the claim and issued a supplemental statement of the case in August 2016.  Accordingly, the Board finds that VA at least substantially complied with the February 2016 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's increased rating claim was received on September 11, 2008.  Therefore, the relevant rating period is from September 11, 2007, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).  For an increased rating to be awarded during the one-year period prior to the date of the claim, it must be factually ascertainable, based on all evidence of record, that an increase in disability had occurred.  Otherwise, the increase will be awarded as of the date of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o).

The Veteran's service-connected skin disorder is currently rated as noncompensable prior to September 11, 2008, and as 60 percent disabling therefrom.  The disability is rated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7806, a noncompensable rating is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum schedular 60 percent rating is assigned when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Summary of the Relevant Evidence

VA treatment records show that the Veteran was seen in January 2007 for treatment of folliculitis to the posterior scalp area.  On examination, he had pustular folliculitis of the posterior scalp with no true keloids present.  He was prescribed Minocin, an antibiotic, to be taken twice a day, and triamcinolone, a corticosteroid, to be applied daily to the affected area.  In August 2007, he was again seen for his skin condition, and was treated with an injection of Kenalog, a corticosteroid.  A medication list shows that, for his service-connected skin disorder, the Veteran was prescribed minocycline, which is an alternative name for Minocin, to be taken orally twice a day, from August 29, 2007, to August 27, 2008.  He was also prescribed triamcinolone, to be applied to the skin at bedtime, from September 3, 2007, to August 27, 2008.  The medication list shows that the Veteran was allowed several refills on both of those medications, indicating that the Veteran was intended to continue on the medications on a long-term basis.

At the January 2009 VA examination, the Veteran reported skin overgrowths that he believed were the result of recurring skin infections from folliculitis.  According to the Veteran, the condition intermittently "comes and goes."  The examiner noted that the record shows "intermittent episodes of folliculitis, sometimes treated with steroids and sometimes treated with antibiotics."  On examination, the Veteran had two darkened, slightly thickened lesions at the base of the neck totalling less than 5 percent of the entire body area and less than 5 percent of exposed areas.

In October 2009, the Veteran reported a rash on the back of his neck.  In November 2009, he was seen for a painful rash on his neck and groin region.  He complained of pain, itchiness, and discharge of pus and occasional blood at the site of the rash.  He had been given prescriptions for minocycline, triamcinolone cream, and coal tar shampoo, but had not used the coal tar shampoo or the triamcinolone cream on his groin.  On examination, he had small pinpoint raised papules in his groin area with no pus or active discharge.  He was instructed to use Tylenol to treat the pain and continue Minocin.  Later in November, the Veteran submitted a statement in support of his claim indicating that he was taking Tylenol for the pain, but that it did not help him sleep.  He further indicated that the rash was spreading to his groin, legs, and lower backside.  See VA Form 21-4138, received in November 2009.  In December 2009, the Veteran complained of painful pustule of the left thigh.  He was instructed to apply mupirocin cream and warm compresses to the area.  Later that same month, he complained of "whelps" on his face and back for the previous five days.  On examination, he had two 2 mm hyperpigmentations at the left temple and a 2 mm hyperpigmentation on the left thigh.

In February 2010, the Veteran submitted a statement indicating that he continued to have "problems with whelps" on his face, legs, and groin area.  He experienced pain, itching, and draining fluid due to the condition.  The bumps on his face and back caused sleep disturbances.  In addition, the bumps would sometimes go away, but then return soon thereafter.  See VA Form 21-4138, received in February 2010.

In April 2010, the Veteran reported to VA care providers that "People make fun of me because of my skin problems.  I need treatment for depression."  The Veteran also reported depression due to the pain from his skin condition.  He was diagnosed with anxiety disorder, not otherwise specified.  In February 2011, the Veteran complained of bumps on the back and neck that itch and make it difficult to sleep.  The Veteran was prescribed Minocin.  In September 2011, he reported that his medications were controlling flares in his skin condition, and that he had been growing his hair longer and was satisfied with the outcome.  In October 2014, the Veteran presented with a boil on his left buttock.  In December 2014, he underwent treatment for a lesion on his abdomen, diagnosed as a carbuncle.  In January 2015, the Veteran reported that the wound from the carbuncle had begun to bleed again and was starting to itch.

At the June 2015 VA examination, the Veteran had a firm, raised lesion on his abdomen.  The examiner opined that the lesion had been diagnosed as a carbuncle and was not a progression of the Veteran's service-connected skin disorder.  The examiner noted the Veteran's constant or near-constant use of topical corticosteroids to treat his service-connected skin condition over the past 12-month period.  The examiner opined that the Veteran's skin condition is manifested by superficial acne that affects less than 40 percent of the face and neck.  The examiner further opined that the Veteran's service-connected skin condition does not affect his ability to work.

At the June 2016 VA examination, the Veteran had a 7 cm by 7 cm area of scattered lesions on the back of his neck due to acne keloidalis nuchae and a 5 cm by 5 cm area of scattered lesions on his face due to pseudofolliculitis barbae.  He also had the following areas of generalized folliculitis: 0.25 cm by 0.25 cm near the left ear; 0.25 cm by 0.25 cm on the left upper back; 1.5 cm by 1.5 cm on the left neck; 0.1 cm by 0.1 cm on the left wrist; 0.25 cm by 0.25 cm on the left lateral knee; 0.1 cm by 0.1 cm on the right arm; and 5 cm by 5 cm in the anterior pubic hair.  The Veteran's condition required less than six weeks of oral medications and constant or near-constant use of topical corticosteroids and mupirocin cream.  The examiner opined that the pseudofolliculitis barbae covers 2 percent of the entire body area and 2 percent of exposed areas; the acne keloidalis nuchae covers 1 percent of the entire body area and 1 percent of exposed areas; and the other folliculitis covers 5 percent of the entire body area and 1 percent of exposed areas.  The examiner further opined that the skin conditions do not affect the Veteran's ability to work.

In the August 2016 addendum to the June 2016 VA examination, the examiner indicated that the Veteran was prescribed systemic therapy for his service-connected skin condition, and provides a summary of the Veteran's treatment history for that condition.

Analysis

The record shows that in January 2007, the Veteran was prescribed an antibiotic and a topical steroid to treat his service-connected skin disorder.  In addition, from August 29, 2007, to August 27, 2008, the Veteran continued to require the antibiotic to treat his service-connected skin disorder.  He was instructed to take the antibiotic orally twice per day.  The Board finds that the medication was systemic, as indicated by the instructions to take it orally.  The Board further finds the Veteran was required to take the medication constantly or near constantly, as he was instructed to take it twice per day.  Thus for the entire period from September 11, 2007, through September 10, 2008, it was factually ascertainable that the Veteran's service-connected skin disorder required constant or near-constant systemic therapy in the form of oral antibiotics for the prior 12-month period.  As such, the Board concludes that, for the period from September 11, 2007, through September 10, 2008, the Veteran was entitled to a rating of 60 percent for his service-connected skin disorder under 38 C.F.R. § 4.118, Diagnostic Code 7806.

Thus, the Veteran has been in receipt of a 60 percent rating for his service-connected skin disorder throughout the entire relevant rating period.  This is the highest schedular rating available under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Therefore, any claim for a higher schedular rating under that diagnostic code must be denied.

The Board has considered whether there are any other diagnostic codes which will provide the Veteran with a higher rating.  Specifically, Diagnostic Code 7806 states that the condition may alternatively be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  In this case, the evidence does not reflect that the Veteran's service-connected skin disorder manifests in visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement such that a higher 80 percent rating is warranted under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Furthermore, Diagnostic Codes 7801 through 7805 do not provide for ratings in excess of 60 percent.  Therefore, higher ratings are not warranted under Diagnostic Codes 7800 through 7805.

The Board has also considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  In this case, the evidence does not show such an exceptional disability picture that the available schedular ratings for the service-connected skin disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected skin disorder with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the record reflects that the Veteran's service-connected skin disorder manifests in bumps and lesions which can be painful and itchy and which can at times drain.  Such symptomatology is not considered unusual for the Veteran's service-connected skin disorder and is taken into account by his current rating.  The Board notes, however, that the Veteran has reported depression and sleep disturbances related to the service-connected skin disorder.  The Board acknowledges that such manifestations are not reasonably considered by the rating criteria under Diagnostic Code 7806.  Therefore, the Board herein remands the issue of entitlement to separate ratings for such manifestations in the REMAND section below.  Separate ratings will be awarded for those manifestations if warranted.  In view of the foregoing, the Board concludes that referral for extra-schedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board therefore finds that the criteria for a rating of 60 percent, and no higher, for the Veteran's service-connected skin disorder have been met throughout the relevant rating period, to include during the period from September 11, 2007, through September 10, 2008.  Accordingly, there is no basis for staged rating of the Veteran's service-connected skin disorder pursuant to Hart, 21 Vet. App. 505.  To the extent that the Veteran seeks a rating higher than or in addition to that granted herein, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating of 60 percent, and no higher, for the service-connected skin disorder is granted for the period from September 11, 2007, through September 10, 2008, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 60 percent for the service-connected skin disorder is denied.


REMAND

The Veteran has asserted that his service-connected skin disorder makes it difficult to sleep.  See, e.g., VA Form 21-4138, received in February 2010.  In addition, he reported to a VA care provider in April 2010 that he has depression because "People make fun of me because of my skin problems."  That VA care provider diagnosed the Veteran with anxiety disorder, not otherwise specified.  The nature and severity of the Veteran's sleep disturbance and mental health condition, which he attributes to his service-connected skin disorder, are not clear from the record.  Therefore, the Board finds that the issue must be remanded to provide the Veteran a VA examination to determine the existence and severity of any sleep disturbances and/or mental health conditions that are related to his service-connected skin disorder so that separate compensable ratings may be awarded for those manifestations, if warranted.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to a VA clinician qualified to provide the opinion requested below.  The clinician selected must indicate that the record was reviewed.  The clinician must record the Veteran's description of any sleep disturbances and/or mental health symptoms that he has due to his service-connected skin condition.  The clinician is asked to respond to the following:

Is it at least as likely as not (50 percent probability) that the Veteran has sleep disturbances and/or a mental health conditions that were caused by, proximately due to, or aggravated by the Veteran's service-connected skin disorder?

The examiner must provide an adequate rationale for any opinion provided.  The examiner must provide a full description as to the nature and severity of any sleep disturbances and/or mental health conditions found to be caused by, proximately due to, or aggravated by the Veteran's service-connected skin disorder.  If the examiner determines that there is no mental health condition, then he or she must explain why the diagnosis of anxiety disorder, not otherwise specified, assessed by a VA care provider in April 2010 is not appropriate in the Veteran's case.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  The question of aggravation must be addressed directly.  An opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether separate compensable ratings may be granted for sleep disturbances and/or mental health conditions.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


